Case 5:20-cv-02125-JWH-SP Document 1 Filed 10/09/20 Page 1 of 5 Page ID #:1




WAJDA LAW GROUP, APC
Nicholas M. Wajda (State Bar No. 259178)
6167 Bristol Parkway
Suite 200
Culver City, California 90230
Telephone: 310-997-0471
Facsimile: 866-286-8433
E-Mail: nick@wajdalawgroup.com
Attorney for the Plaintiff

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

LINDA CABRERA,                                      )
                                                    )
                         Plaintiff,                 )
                                                    )    CASE NO. 5:20-cv-2125
        vs.                                         )
                                                    )    COMPLAINT FOR DAMAGES
TRUEACCORD CORP.,                                   )
                                                    )    VIOLATION OF THE FAIR DEBT
                         Defendant                  )    COLLECTION PRACTICES ACT, 15
                                                    )    U.S.C. §1692 ET SEQ.;
                                                    )
                                                    )    Jury Trial Demanded



                                           COMPLAINT


              NOW COMES Linda Cabrera (“Plaintiff”), by and through her undersigned attorney,

complaining as to the conduct of TrueAccord Corp. (“Defendant”) as follows:

                                         INTRODUCTION

       1.     Plaintiff brings this action seeking redress for Defendant’s violations of the “Fair

Debt Collection Practices Act” 15 U.S.C. § 1692, et. seq. (“FDCPA”).
Case 5:20-cv-02125-JWH-SP Document 1 Filed 10/09/20 Page 2 of 5 Page ID #:2




                                 JURISDICTION AND VENUE

       2.    This Court has jurisdiction pursuant to the FDCPA and 28 U.S.C. §1331 and 1337.

       3.    Venue is proper in this Court as Defendant conducts business in the Central District

of California, Plaintiff resides in the District, and a substantial portion of the events or omissions

giving rise to the claims occurred within the District.

                                             PARTIES

       4.    Plaintiff is a consumer and natural adult person who, at all times relevant, is a

consumer as defined in 15 U.S.C. §1692a(3).

       5.    Defendant is an online debt collector incorporated in Delaware, with its principal

place of business located at 303 Second Street, Suite 750 South, San Francisco, California.

Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects debts and

uses the mail and/or the telephones to collect delinquent accounts allegedly owed to a third party.

       6.    TrueAccord states on its website that it is “a debt collection company started by

people who had experienced bad treatment in the debt collection process. We recognized an

opportunity to build a system to fundamentally change debt collection, so we created TrueAccord

to turn collections into a recovery and reconciliation process.” (https://

consumers.trueaccord.com). TrueAccord utilizes e-mail and other electronic media to collect

upon debts owed by consumers throughout the country, including in California.

                                   FACTUAL ALLEGATIONS

       7.   Defendant has been attempting to collect from plaintiff an alleged debt incurred for

primarily personal, family or household purposes.
Case 5:20-cv-02125-JWH-SP Document 1 Filed 10/09/20 Page 3 of 5 Page ID #:3




       8. At some time prior to September 18, 2020, Defendant acquired the right to collect the

outstanding balance.

       9. When Defendant acquired the right to collect the alleged debt, the alleged debt was in

default.

       10.      Defendant sent an email notice to Plaintiff in an attempt to collect on the debt that

was Defendant’s initial communication to Plaintiff.

       11. Defendant’s communication to Plaintiff did not include a 30-day validation notice.

       12. Subsequently, Defendant failed to send to Plaintiff a 30-day validation notice as

required by 15 U.S.C. §1692g.

       13. Due to Defendant’s failure to send a 30-day validation notice, Plaintiff was confused

and believed she was unable to dispute or verify the subject debt.

       14. Plaintiff was concerned about the potential ramifications of receiving such an unclear

letter from Defendant.

       15. Concerned about the violations of her rights, Plaintiff sought the assistance of

counsel.

       16. Plaintiff has expended time consulting with her attorneys as a result of Defendant’s

deceptive and misleading actions.

       17. Plaintiff was unduly inconvenienced by Defendant’s illegal attempts to collect the

subject debt.

       18. Defendant’s illegal activities have caused Plaintiff emotional distress and mental

anguish as she was confused about her rights pertaining to the subject debt.
Case 5:20-cv-02125-JWH-SP Document 1 Filed 10/09/20 Page 4 of 5 Page ID #:4




                                             COUNT I
                                    Violations of FDCPA §1692g

         22.    Defendant violated 15 U.S.C. §§1692g, g(a)3, g(a)4, and g(a)5 when it failed to

send Plaintiff a 30- day validation notice within 5 days of its initial communication. Furthermore,

Defendant’s initial communication failed to contain the right for Plaintiff to dispute within 30

days as required by g(a)3, it failed to contain the right for Plaintiff to have verification of the debt

mailed to her as required by g(a)4, and it failed to contain language stating that it would provide

the name and address of the original creditor if different from the current creditor as required by

g(a)5. As such, Defendant’s initial communication does not qualify as a 30-day validation notice.

Defendant purposefully attempted to mislead and confuse Plaintiff about her rights regarding the

subject debt in an attempt to coerce Plaintiff into paying the subject debt.

         WHEREFORE, Plaintiff LINDA CABRERA respectfully requests that this Honorable

Court:

         1.    Declare that Defendant’s practices complained of violate the FDCPA;

         2.    Award Plaintiff statutory and actual damages, in an amount to be determined at trial,

for the underlying FDCPA violations;

         3. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.

§1692k; and

         4.    Award any other relief this Honorable Court deems just and equitable.

Plaintiff demands trial by jury.

DATED: October 9, 2020                  Respectfully Submitted,
Case 5:20-cv-02125-JWH-SP Document 1 Filed 10/09/20 Page 5 of 5 Page ID #:5




                                  /s/Nicholas M. Wajda
                                  Nicholas M. Wajda
                                  Bar No. 259178
                                  Counsel for Plaintiff
                                  6167 Bristol Parkway
                                  Suite 200
                                  Culver City, California 90230
                                  310-997-0471
                                  nick@wajdalawgroup.com
